Name: Commission Regulation (EC) No 1319/95 of 9 June 1995 amending Regulation (EEC) No 338/92 laying down detailed rules for the application of Council Regulation (EEC) No 3763/91 with regard to the Community quota for the import of 8 000 tonnes of wheat bran falling within CN code 2302 30 originating in the ACP States into the French department of RÃ ©union
 Type: Regulation
 Subject Matter: plant product;  Africa;  tariff policy;  trade;  economic geography
 Date Published: nan

 Avis juridique important|31995R1319Commission Regulation (EC) No 1319/95 of 9 June 1995 amending Regulation (EEC) No 338/92 laying down detailed rules for the application of Council Regulation (EEC) No 3763/91 with regard to the Community quota for the import of 8 000 tonnes of wheat bran falling within CN code 2302 30 originating in the ACP States into the French department of RÃ ©union Official Journal L 127 , 10/06/1995 P. 0008 - 0008COMMISSION REGULATION (EC) No 1319/95 of 9 June 1995 amending Regulation (EEC) No 338/92 laying down detailed rules for the application of Council Regulation (EEC) No 3763/91 with regard to the Community quota for the import of 8 000 tonnes of wheat bran falling within CN code 2302 30 originating in the ACP States into the French department of RÃ ©unionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 3 (5) thereof, Whereas the implementation of the Uruguay Round Agreement on Agriculture calls for major changes in the import arrangements; whereas the detailed rules for the application of Commission Regulation (EEC) No 338/92 (3) must therefore be adapted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 338/92 is hereby replaced by the following: 'Article 1 This Regulation lays down detailed rules for the application of the annual Community quota for imports into the French department of RÃ ©union exempt from the import duty of 8 000 tonnes of wheat bran covered by CN code 2302 30 originating in the ACP States pursuant to Article 3 (4) of Regulation (EEC) No 3763/91.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1995. For the Commission Franz FISCHLER Member of the Commission